Citation Nr: 1031908	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
2002 to December 2002 and from December 2004 to April 2006.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an August 2007 rating decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; he failed to appear for such 
hearing scheduled in July 2010.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

A February 2004 private outpatient treatment record (submitted by 
the Veteran) notes treatment for/a diagnosis of lumbar strain, 
but does not contain information regarding the etiology of the 
problem.  The Veteran was to return to work the following day 
(but it was noted that it would be two weeks before he achieved 
maximum improvement; he was referred to physical therapy).  
Complete clinical records pertaining to this incident (during the 
interval between the Veteran's two periods of active duty) are 
pertinent (and perhaps critical) evidence in this matter, and 
must be secured.  Notably, the Veteran's cooperation (i.e., by 
providing the necessary releases) will be necessary for this 
development to be completed.  
The Veteran is advised that a governing regulation 
provides that where evidence (to include releases for VA 
to secure records) requested in connection with a claim 
for VA benefits is not received within a year of the 
request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

On April 2007 VA examination the diagnosis was lumbosacral 
strain, normal exam (presumably meaning the disability was 
asymptomatic at6 the time); however, the examiner did not provide 
an opinion as to whether the diagnosed disability was related to 
the Veteran's service.  The Veteran was afforded another VA 
examination in August 2007, and the diagnosis again was 
lumbosacral strain, normal examination.  While the examiner 
provided a nexus opinion, he did not explain the rationale that 
supported his opinion.  Notably, The U.S. Court of Appeals for 
Veterans Claims (Court) has held, "A mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
finds that the examiner's opinion is insufficient to allow for an 
informed decision in this matter.      

Additionally, the examination report reflects that the examiner 
did not review the Veteran's claims file (i.e. "C-file pending 
review").  There are no other notations or later addenda noting 
that such review was performed.  The Veteran's STRs note a low 
back injury in service, and while he reported this history to the 
examiner, the examination report notes that the examiner did not 
review the pertinent clinical record associated with the injury.  
It is also noteworthy that the examination report does not 
reflect that diagnostic studies were conducted or reviewed, 
although a VA MRI on the same day as the examination was 
interpreted as revealing low back pathology.  Consequently, the 
Board finds that the examination (and resulting opinion) was 
based on a less than complete record, and is inadequate.  
Consequently, another VA examination is necessary. 

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment 
he received for his low back.  He should 
provide a chronological listing of the 
providers of all evaluations and treatment 
he received for his low back, as well as 
any releases necessary for VA to secure 
private treatment/evaluation records.  The 
RO must secure for association with the 
claims file copies of the complete 
records of evaluation and treatment from 
the identified providers (to specifically 
include complete records pertaining to the 
February 2004 treatment at Concentra 
Medical Centers, including any physical 
therapy reports).  If any private provider 
does not respond to the RO's request, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility 
to ensure that the records are received.  

2.	The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology 
of his low back disability.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran the 
examiner should identify (by medical 
diagnosis) the Veteran's current low back 
disability and opine whether such 
disability is at least as likely as not (a 
50 percent or greater probability) related 
to his service (and specifically to low 
back injury therein).  The examiner must 
explain the rationale for the opinion.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
